Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-5 and 11 are currently under examination, wherein claims 1-4 have been amended and claim 11 have been newly added in applicant’s amendment filed on August 19, 2022. Claim 6 has been cancelled by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous rejections of claims 2, 3 and 6 under 35 U.S.C. 112(b) and the previous rejections of claims 1-6 under 35 U.S.C. 103 as stated in the Office action dated June 23rd, 2022 have been withdrawn in light of the applicant’s amendment filed on August 19, 2022. A new ground of rejection has been established as follows.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Knopp (US 3,717,442).
	With respect to claims 1-5 and 11, Knopp (‘442) discloses a method for brazing together two green parts having different powder compositions and each produced from a mixture containing the powder composition and a same filler proportion comprising superposing a cylindrical green part comprising a steel powder having a composition (e.g. a stainless steel composition) and particle size of minus 100 mesh (i.e. less than 149 µm) on a substrate green part comprising a steel powder having a different composition (e.g. a low-carbon steel) at a junction zone; fitting an annual ring of a brazing alloy having a composition similar to that of the cylindrical green part (i.e. the weld bead as claimed) over the cylindrical green part and onto the contacting substrate green part in such a way that the annual ring surrounds the shape of the junction zone to form a homogeneous one-piece assembly including a binding agent; and sintering the one-piece assembly to obtain a dense one-piece assembly forming a final part having at least two parts with different compositions (abstract, col. 1, lines 61-67, col. 2, lines 1-7, col. 3, line 14 to col. 4, line 35).
	Knopp (‘442) does not specify the de-binding step as claimed. However, one of ordinary skill in the art would have expected that such a step would also be included in the process of Knopp (‘442) prior to the sintering step to remove any binding agents included in the assembly. 
Knopp (‘442) does not specify that the final part have two parts with different grain size as claimed in claim 1. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Knopp (‘442)’s two parts are identical or substantially identical in structure or composition and are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same two parts with different grain sizes as claimed would be expected with the claimed and Knopp (‘442)’s two parts.
Knopp (‘442) does not specifically require that the particle size distributions of the two powders be the same, at least suggesting that the particle size distributions of the two powders may be different as claimed in claim 2. Furthermore, the particle size range of minus 100 mesh for the powder of the cylindrical green part disclosed by Knopp (‘442) appears to overlap the D90 range as claimed in claim 3.
Response to Arguments
4.	The applicant’s arguments filed on August 19, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Knopp (‘442) does not teach a welding method as claimed. In response, the examiner notes that the recitation of “for welding …… green parts” in lines 1 and 2 of claim 1 has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In the instant case, the body of the claims does not depend on the preamble for completeness but, instead, the process steps are able to stand alone. Furthermore, the sintering step disclosed by Knopp (‘442) (col. 4 lines 36-43) satisfies the sintering as discussed above; and it is well known in the art of sintering that sintering does not involve melting the materials to be sintered at all.
Second, the applicant argues that Knopp (‘442) does not teach the de-binding step as claimed. In response, the examiner notes that as discussed above Knopp (‘442) does not specify the de-binding step as claimed. However, one of ordinary skill in the art would have expected that such a step would also be included in the process of Knopp (‘442) prior to the sintering step to remove any binding agents included in the assembly. Furthermore, Knopp (‘442) does discloses pre-sintering the part to remove the zinc stearate lubricant (col. 4, lines 18-21), at least suggesting the de-binding step as claimed because the zinc stearate may also be considered as a binder.
Third, the applicant argues that Knopp (‘442) does not teach the two green parts having different compositions as claimed. In response, the examiner notes that that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. Knopp (‘442) clearly teaches that the two green parts have different compositions (e.g. Alloy (A) and Alloy (B), col. 3, line 56 to col. 4, line 6). 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

9/20/2022